        Case: 1:20-cv-00911-PAB Doc #: 1-4 Filed: 04/29/20 1 of 1. PageID #: 24


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 JENNIFER LEHMAN-CLEMENTS                     )
 On behalf of herself and All Other           )
 Persons Similarly Situated                   )
                                              )
                Plaintiff,                    )
   v.                                         )
                                              )
 STONEMOR GP LLC, et al.,                     )
                                              )
                Defendants.                   )
                                              )

                              OPT-IN AND CONSENT FORM

        I hereby opt into the above-captioned collective action and consent to be a party

Plaintiff. I understand that by filing this consent, I will be bound by the judgment of the

Court on all issues in this case.


         04/24/20
__________________                        ____________________________________
Date                                      Signature

                                          Thaddeus S. Monkowski
                                          ____________________________________
                                          Printed Name
